Citation Nr: 0024494	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that continued a 30 percent disability rating for the 
veteran's varicose veins of the right leg.


REMAND

At his July 1999 personal hearing before the undersigned 
Member of the Board, the veteran emphasized that he had had 
two operations for varicose veins performed since the 
establishment of the initial 30 percent evaluation, and he 
therefore maintained that his service-connected varicose vein 
disability was more severe than is reflected in the current 
30 percent evaluation.  Moreover, the veteran argued that his 
symptoms had increased in severity since he was last examined 
by VA.  

The veteran's most recent VA examination of his varicose 
veins was performed on a fee-basis by a vascular surgeon in 
February 1998.  The surgeon pointed out that a venous Doppler 
study had been performed in February 1998 and that it 
revealed no evidence of deep vein thrombosis.  The surgeon 
remarked, however, that he doubted the accuracy of the study 
and recommended that another study be performed.  An 
additional Doppler study was not performed.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for an increased rating for varicose 
veins of the right leg.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain a copy of all records 
reflecting treatment of the veteran for 
varicose veins of the right leg in the VA 
Southern Nevada Healthcare System since 
March 1998.

2.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected right leg varicose veins.  Any 
special diagnostic studies deemed 
necessary, including Doppler studies, 
should be performed.  The examiner should 
identify all current manifestations of 
the service-connected right leg varicose 
veins.  The examiner should be given a 
copy of the applicable current and pre-
amendment rating criteria for rating 
varicose veins found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  The 
examiner should be requested to 
specifically address the presence or 
absence of the manifestations described 
in the rating schedule.  The examiner 
should also provide an opinion concerning 
the impact of the veteran's right leg 
varicose veins on his ability to work.

The supporting rationale for each opinion 
expressed should also be provided.  The 
claims file must be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims file was reviewed.

3.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

4.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
entitlement to an increased rating for 
varicose veins of the right leg, to 
include consideration of the former and 
current rating criteria.  The RO also 
should consider whether the case should 
be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




